Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00944-CR

                                        Rickie RODRIGUEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR4578
                             Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: January 30, 2019

DISMISSED

           Pursuant to a plea-bargain agreement, Rickie Rodriguez pled nolo contendere to

aggravated assault with a deadly weapon and was sentenced to five years of imprisonment and a

fine of $1500.00 in accordance with the terms of his plea-bargain agreement. On November 5,

2018, the trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The trial

court also certified that this is a criminal case “in which the defendant has waived the right of

appeal.” After Rodriguez filed a notice of appeal, the trial court clerk sent copies of the certification
                                                                                       04-18-00944-CR


and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial

court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Rodriguez does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        On December 17, 2018, we informed Rodriguez that this appeal would be dismissed

pursuant to Texas Rule of Appellate Procedure 25.2(d) unless an amended trial court certification

showing that he had the right to appeal was made part of the appellate record by January 16, 2019.

See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, order). No such amended trial court certification has been filed. Therefore, this appeal is

dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM

Do not publish




                                                 -2-